 McDONALD'S OF CANOGA PARK CALIF. -367McDonald's of Canoga Park Calif.,Inc.'andJoint Council of theBrotherhood of Independent Workers, affiliated with the Na-tional Federation of Independent Unions, Petitioner.'Case 31-RC-163.December 23, 1966DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing Offi-cer Ronald M. Telanoff of the National Labor Relations Board. TheHearing Officer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.2Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct and it will effectuate the purposes of the Act to assert jurisdic-tion herein.2.No question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSections 9(c) (1) and 2(6) and (7) of the Act, for the reasons indi-cated below.The record indicates that the Petitioner is composed of dues-payingmembers who receive notice of membership meetings which are heldonce a month, vote on membership dues, and have, on at least oneoccasion, participated in the bargaining process. Members who areover 21 years of age are eligible to hold office in the organization ifthey have been a member thereof for a period of 4 years and haveattended at least 50 percent of all regular meetings.3 Further, the rec-ord shows, and the Employer does not contend otherwise, that thePetitioner has been certified by the Board as a representative ofemployees in at least two consent-election cases and has collective-bargaining agreements with at least 10 employers.Nevertheless, the Employer contends, among other things, that thePetitioner is, in effect, a labor consultant in the service of employers,and is not, therefore, a bona fide labor organization capable of deal-ing at arm's length with employers for the purposes of collective bar-gaining. In this respect, the record does indicate an extraordinarylack of candor in the testimony of the Petitioner's principal officerswith respect to the affairs of the organization. Coy Jensen, president,1The parties'names appear as amended at the hearing2 The Hearing Officer's ruling partially revoking thesubpoena duces tecumissued atthe request of the Employer is affirmed. We find that the information sought thereby iscumulative in nature and would not tend, in any event,to affect our Decision hereinS As the first regular election under the Petitioner's bylaws will not be held until April1969, members not then eligible to run for elective office must wait until 1973, when thenext regularly scheduled election will take place.162 NLRB No. 29. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDand A. G. Junior Beck, vice president, were unable to agree on themethod of compensation or on the amounts paid to the organization'sofficers and employees. They had no idea of the size of their member-ship. Beck testified that he did not know if he was elected by the gen-eralmembership as required by the organization's bylaws. JosephHagler, recording secretary, who is employed elsewhere as a part-timebusiness consultant and adminstrative assistant, testified that he heardhis predecessor had resigned and he was elected for a term of 3 or 4years : "I think it is 3 or 4 years. I don't know."The record also shows that William Anderson, a member of thePetitioner's executive board, is an employee of Robert Anderson andSons Company. This company has negotiated a collective-bargainingagreement with the Petitioner. The Anderson Company is owned byRobert Anderson, Sr., William's father.When asked why RobertAnderson, Sr., had signed the Petitioner's bylaws as a member of the"board of directors," Jensen denied that Anderson had any connec-tion with the Petitioner and stated : "Well, everyone was signing thebylaws that was in the office, so he signed them also." Jensen alsotestified that Larry Bunch was a member of the Petitioner's executiveboard while employed by the Bunch Corporation and that shortlyafter he resigned from the board he became a "[construction] con-tractor" and signed a collective-bargaining agreement with the Peti-tioner on behalf of the Bunch Corporation.As the Board has stated,4 collective bargaining is a two-way propo-,sition; the employer must be present to protect his business interests,and the union "must be there with the single-minded purpose of pro-tecting and advancing the interests of the employees who have selectedit as their bargaining agent, and there must be no ulterior purpose."The facts summarized above are such as to create a substantial doubtas to whether the Petitioner does act or is competent to act as anemployee bargaining representative in accordance with that standard.The Petitioner, by reason of its conduct at the hearing, has pre-cluded us from resolving that doubt. As stated above, the Petitioner'sprincipal officers exhibited an extraordinary lack of candor withrespect to the control and affairs of the organization; the Petitionerhad opportunity at two hearings to present meaningful evidence onthese matters, but failed to do so. Accordingly, we shall dismiss thepetition.[The Board dismissed the petition.]*Bausch & Lomb Optical Company,108 NLRB 1555,1559. See alsoOregon Teamsters'Security Plan Ofce,119 NLRB 207,211, andGeneral Teamsters,Chauffeurs,Warehouse-men and Helpersof America, Local 249,139 NLRB 605, 607